DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-2 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,244,507 (patent 507). Although the claims at issue are not identical, they are not patentably distinct from each other because while they are not identical they are similar.
4.	The following is a table showing the correspondence between the claims of the present application with the claims of patent 507.
Claims of present application 
1
2
13
14
Claims of patent 507
1 and 3
1 and 3
1 and 3
1 and 3


5.	Claims 13 and 14 are method and system variations, respectively, of claims 1 and 3 of patent 507.
6.	The following if a table showing correspondence between the limitations of claim 1 of the present application with claims 1 and 3 of patent 507.
Claim 1 of present application
Claims 1 and 3 of patent 507
1. A configuration tool adapted to configure a quality control system to monitor and/or guide an operator in a working environment through recognition of objects, events or an operational process, said configuration tool comprising: 
1. A configuration tool adapted to configure a quality control system to monitor and/or guide an operator in a working environment through recognition of objects, events or an operational process, said configuration tool comprising:
(A) a volumetric sensor adapted to capture volumetric image frames of said working environment while an object, event or operational process is demonstrated; 
(B) a display, coupled to said volumetric sensor and configured to live display said volumetric image frames; 
and (C) a processor configured to: (C1) generate a user interface in overlay of said volumetric image frames to enable a user to define a layout zone; 
(C2) automatically generate a virtual box in said layout zone when an object, event or operational process is detected during demonstration of said object, event or operational process; and 

A) a volumetric sensor adapted to capture volumetric image frames of said working environment while an object, event or operational process is demonstrated;
B) a display, coupled to said volumetric sensor and configured to live display said volumetric image frames; 
and C) a processor configured to:
C1) generate a user interface in overlay of said volumetric image frames to enable a user to define a layout zone; and
C2) automatically generate a virtual box in said layout zone when an object, event or operational process is detected during demonstration of said object, event or operational process; and


D) wherein said processor is further configured to detect presence of a tool, a container or a grid through comparison of subsequent volumetric image frames during demonstration of said operational process, and to automatically generate either:
D1) a virtual tool box at the location where said tool has been detected, for sensing presence of said tool during normal operation; or
D2) a virtual container box at the location where said container has been detected, for sensing an event in or near said container during normal operation; or
D3) a plurality of virtual container boxes at the location where objects have been detected in or near said grid, for sensing an event in or near said grid during normal operation.



(C3) select a precision parameter for said virtual box, said precision parameter being one of: 
a fill level; 
an occlusion level; 
a standard deviation; or another parameter describing a change in a virtual box, wherein the parameter with highest difference between subsequent volumetric image frames during demonstration of said operational process is selected as precision parameter.
3. The configuration tool according to claim 1, wherein said processor is further configured 
to select a precision parameter for said virtual box, said precision parameter being one of:
a fill level;
an occlusion level;
a standard deviation; 
or another parameter describing a change in a virtual box, wherein the parameter with highest difference between subsequent volumetric image frames during demonstration of said operational process is selected as precision parameter.

Allowable Subject Matter
7.	Claims 1-15 are allowed over cited references.
8.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation and (C3) select a precision parameter for said virtual box, said precision parameter being one of: a fill level; an occlusion level; a standard deviation; or another parameter describing a change in a virtual box, wherein the parameter with highest difference between subsequent volumetric image frames during demonstration of said operational process is selected as precision parameter which is not disclosed nor suggested in the cited references, singly or in combination.
9.	Claim 13 recites same limitation and (C3) selecting a precision parameter for said virtual box, said precision parameter being one of: a fill level; an occlusion level; a standard deviation; or another parameter describing a change in a virtual box, wherein the parameter with highest difference between subsequent volumetric image frames during demonstration of said operational process is selected as precision parameter which is not disclosed nor suggested in the cited references, singly or in combination.
10.	Claim 14 recites the limitation (C3) select a precision parameter for said virtual box, said precision parameter being one of: a fill level; an occlusion level; a standard deviation; or another parameter describing a change in a virtual box, wherein the parameter with highest difference between subsequent volumetric image frames during demonstration of said operational process is selected as precision parameter which is not disclosed nor suggested in the cited references, singly or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611